                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 ALCOA, Inc.,
                                                           C.A. NO. 06-451-JFB-SRF
                      Plaintiff,

        vs.                                              MEMORANDUM AND ORDER

 ALCAN ROLLED PRODUCTS-
 RAVENSWOOD LLC, f/k/a PECHINEY
 ROLLED PRODUCTS LLC, PECHINEY
 CAST PLATE INC., and CENTURY
 ALUMINUM COMPANY,

                      Defendants.


       This matter is before the Court on the parties’ motions in limine. D.I. 437-5, Ex. 20

to Ex. 27.

I.     LAW

       This is a trial to the Court. Trial courts should be more reluctant to exclude

evidence in a bench trial than a jury trial. See First Am. State Bank v. Cont'l Ins. Co., 897

F.2d 319, 328 (8th Cir. 1990); Builders Steel Co. v. Commissioner, 179 F.2d 377, 379

(8th Cir. 1950) ("[A] trial judge who, in the trial of a nonjury case, attempts to make strict

rulings on the admissibility of evidence, can easily get his decision reversed by excluding

evidence which is objected to, but which, on review, the appellate court believes should

have been admitted"). Thus, in bench trials evidence should be admitted and then sifted

when the district court makes its findings of fact and conclusions of law. Fields Eng’g &

Equip., Inc. v. Cargill, Inc., 651 F.2d 589, 594 (8th Cir. 1981). In a nonjury case, the trial

court is presumed to consider only the competent evidence and to disregard all evidence

                                              1
that is incompetent. First Am. State Bank, 897 F.2d at 328; see also Builders Steel Co.,

179 F.2d at 379 (noting that the trial court, capable of ruling accurately upon the

admissibility of evidence, is equally capable of sifting it accurately after it has been

received). Where the court has assumed the role of fact-finder in a bench trial, “the better

course” is to “hear the testimony, and continue to sustain objections when appropriate.”

Easley v. Anheuser-Busch, Inc., 758 F.2d 251, 258 (8th Cir. 1985).

       To the extent that a party challenges the probative value of the evidence, an attack

upon the probative sufficiency of evidence relates not to admissibility but to the weight of

the evidence and is a matter for the trier of fact to resolve. United States v. Beasley, 102

F.3d 1440, 1451 (8th Cir. 1996). Also, some evidence Acannot be evaluated accurately

or sufficiently by the trial judge@ in the procedural environment of a ruling on a motion in

limine. Jonasson v. Lutheran Child and Family Servs., 115 F.3d 436, 439 (8th Cir. 1997).

Indeed, “motions in limine often present issues for which final decision is best reserved

for a specific trial situation.” Walden v. Georgia-Pacific Corp., 126 F.3d 506, 518 n.10 (3d

Cir. 1997).

       Moreover, “pretrial Rule 403 exclusions should rarely be granted. . . . [a] court

cannot fairly ascertain the potential relevance of evidence for Rule 403 purposes until it

has a full record relevant to the putatively objectionable evidence.” In re Paoli R.R. Yard

PCB Litig., 916 F.2d 829, 859 (3d Cir. 1990) (emphasis in original). “Evidentiary rulings

made by a trial court during motions in limine are preliminary and may change depending

on what actually happens at trial.” Walzer v. St. Joseph State Hosp., 231 F.3d 1108,

1113 (8th Cir. 2000); see also Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d

273, 276 (D. Del. 2013) (noting that evidentiary rulings, especially those that encompass

                                             2
broad classes of evidence, should generally be deferred until trial to allow for the

resolution of questions of foundation, relevancy, and potential prejudice in proper

context).

II.    MOTIONS IN LIMINE

       A.     Constellium Rolled Products Ravenswood, LLC’s (formerly Alcan

Rolled Products-Ravenswood LLC, f/k/a Pechiney Rolled Products LLC)

(“Pechiney”) Motions

              1.     Motion to Bar Century Aluminum Company (“Century”) from
       presenting any evidence or testimony at trial on Pechiney’s tax practices
       (D.I. 437-5, Ex. 20).

       Pechiney contends the danger of prejudice outweighs the probative value of this

evidence. In response, Century contends Pechiney’s arguments are a rehash of the

arguments considered and rejected in Pechiney’s Daubert motion with respect to

Century’s tax expert, Steven Hastings. Further, it argues the evidence is relevant to two

issues: 1) Pechiney’s characterization of costs as costs as recoverable (remediation),

non-recoverable (redevelopment), or otherwise so as to be either “deducted” or

“expensed” in the year they are incurred or “capitalized” or “deferred” over time, under tax

rules; and 2) Pechiney’s purported damages. In reply to that argument, Pechiney states

that this Court has already deemed the evidence not relevant and found it “an apple and

oranges” comparison that has nothing to do with the substantive issues that are being

litigated in this case.” D.I. 347, Discovery Teleconference Tr. at 43. It contends that ruling

is law of the case. Pechiney also states it does not seek to exclude Hastings as a

damages expert with its motion in limine.



                                              3
       The Magistrate Judge denied a motion to compel production of certain tax

documents and found that “under Rule 26, the sales related documents, particularly

documents and communications surrounding the NOPA, the Notice of Proposed

Adjustment issued by the IRS is not relevant and/or proportional to the needs of the case.”

Id. at 43. The Court will stand by that ruling at trial. Whether the evidence may be relevant

for impeachment purposes remains to be considered, depending on the evidence at trial.

Accordingly, the motion will be granted at this time in accordance with the Magistrate

Judge’s ruling, without prejudice to a showing of relevance in rebuttal or for impeachment

purposes.

       2.      Motion in Limine to Bar Any Testimony or Evidence Regarding the
       Viability of Hypothetical Alternative Cleanup Remedies (D.I. 437-5, Ex. 21)

       Pechiney contends that Alcoa and Century should be barred from presenting

misleading evidence or testimony at trial that environmental regulators would have

approved an illegal alternative remedy for Pechiney’s cleanup of hazardous substances

at the Vernon Site (the “Site”). It contends that Alcoa and Century have speculated that

the City of Vernon, California Department of Toxic Substances Control (“DTSC”), and

United States Environmental Protection Agency (“EPA”) might have approved a “do

nothing” alternative at the site of simply abandoning tens of thousands of tons of PCB

contaminated-material in place and then constructing new buildings on top of this

hazardous waste. In response, Alcoa and Century contend the evidence is relevant to

their showing that Pechiney’s expenditures were not reasonable or necessary. In reply,

Pechiney contends that Century’s and Alcoa’s arguments relate to proof that 1) cleanup

was not required by government order; 2) Pechiney failed to consult Century; and 3)


                                             4
response costs were unnecessary. Pechiney contends that the Court already ruled

against Century and Alcoa on these issues in its summary judgment order, finding that

cleanup was required, Pechiney consulted Century, and there was a threat making costs

necessary.

         The Court finds the motion should be granted with respect to evidence or testimony

on any facially-illegal alternative to Pechiney’s government-approved cleanup, but

evidence that relates to whether Pechiney’s expenditures were reasonable and

necessary as defined under CERCLA will be permitted on a proper showing of foundation

and relevance. Needless to say, speculative evidence will not be permitted. The Court

intends to stand by its summary judgment order, though Pechiney’s characterization of

the order may be overstated. The Court is unable to determine the precise parameters

of admissibility in the context of a motion in limine, and will defer ruling until trial.

Accordingly, the motion in limine is denied without prejudice to reassertion.

         3.      Motion in Limine to Exclude Evidence of Alleged Corruption in the
         City of Vernon (D.I. 437-5, Ex. 22)

         Pechiney argues that Century’s and Alcoa’s argument that Pechiney somehow

colluded with a corrupt City government in connection with the remediation is supported

by evidence of alleged corruption of three City of Vernon officials1 that has nothing to do

with the issue of the case. Pechiney contends there is no logical connection between any

alleged corruption and issues before the Court and contends that some instances of




1These are a charge of voter fraud against the then-Mayor for falsely claiming to live in the City of Vernon
and charges of corruption against City officials for hiring a relative and for misappropriating funds for
personal use. D.I. 437-5, Ex. 22.1, Motion at 2, & n.6.

                                                     5
alleged corruption did not even occur during the time period at issue. Pechiney also

contends the evidence should be excluded as improper character evidence.

       In response, Century argues that it seeks the converse in its own motion in limine,

moving for an order allowing it to elicit testimony about the facts that “(i) the City was

under a criminal probe during the time Pechiney was evaluating the City’s offer, (ii)

Pechiney officials were aware of the criminal probe prior to consummating the deal with

the City on March 20, 2006, and (iii) decided to proceed with the transaction anyway.”

D.I. 437-5, Ex. 22.2, Response at 2.

       The Court strains to see the relevance of any such evidence, however, because

this is a bench trial, the parties’ concerns are less compelling. Evidence will not be

admitted without a showing of foundation and relevance. Relevance includes a showing

of some connection to the issues to be determined by the Court. The Court is inclined to

admit the evidence and determine its relevance to issues under consideration later. To

the extent the evidence is speculative, lacks a causal connection, or is unfairly prejudicial,

it will be disregarded by the Court. Accordingly, the motion in limine will be denied without

prejudice to reassertion through a timely objection at trial.

       B.     Alcoa’s Inc.’s (“Alcoa”) Motions

       1.     Motion in Limine to Preclude Reference to Alcoa as “Polluter” (or
       Similar Term) (D.I. 437-5, Ex. 23)

       Because this is a trial to the Court, Alcoa’s arguments are unavailing. First, the

Court does not regard the term “polluter” as particularly pejorative. Nor does the Court

find the term implies a callous disregard for the environment. The CERCLA statute is

aimed at remediating pollution and it is a strict liability statute. The Court will disregard


                                              6
pejorative, derogatory or inflammatory terms. The Court finds the motion in limine should

be denied.

       2.      Motion In Limine to Preclude Reference to Expenditures not at Issue
       in this Action (D.I. 437-5, Ex. 24)

       Alcoa, joined by Century, seeks an order preventing Pechiney from presenting

evidence relating to expenditures for which Pechiney is not seeking recovery in this

action, including so-called remediation that Pechiney did as an alleged “volunteer” before

any government orders required remediation.            Pechiney contends the evidence of

Pechiney’s total expenditures at the Site is relevant to Pechiney’s claims and defenses

against Alcoa, because Alcoa has put the distinction between recoverable and

nonrecoverable costs directly at issue in this litigation. It contends Pechiney and its expert

should be permitted to explain the difference between the costs Pechiney has incurred in

total at the Site versus the amount Pechiney is seeking in claimed response costs.

       Again, the parties’ concerns are obviated by the fact that this is a trial to the Court.

The evidence may be relevant to equitable considerations in connection with proper

allocation of responsibility.   Evidence will be admitted only on a proper showing of

foundation and relevance, and expert testimony that is helpful to the trier of fact will be

permitted. Also, the parties will be limited to the issues set out in the Pretrial Order. The

Court will not be swayed by improper evidence. Accordingly, the motion will be overruled

at this time, without prejudice to reassertion at trial.




                                               7
       C.      Century’s Motions

       1.     Motion in Limine to Include Evidence Relating to the City of Vernon’s
       Criminal Corruption Investigations and Pechiney’s Knowledge Thereof. (D.I.
       437-5, Ex. 25)

       For the reasons set forth above on Alcoa’s similar motion, the motion will be

overruled at this time, without prejudice to reassertion at trial.

       2.      Motion in Limine to Bar Evidence Regarding Pechiney’s Purchase of
       Century’s Vernon, California Facility and Ravenswood, West Virginia
       Facility for $250 Million and Related References (D.I. 437-5, Ex. 26)

       This motion seeks to prevent Pechiney from mentioning the total purchase price—

approximately $250 million—that Pechiney actually paid for both the Vernon, California

facility (the “Site”) and a separate facility in Ravenswood, Virginia. It argues references

to the total sale price is prejudicial because it suggests that Century obtained a windfall.

       The Court finds the motion should be denied because the Court is capable of sifting

through the evidence and determining the relevance of—and proper inferences to be

drawn from—the information. Again, evidence will be admitted only on a showing of

proper foundation and relevance.         Because this is a trial to the Court, Century’s

contentions of prejudice lose some force. The Court notes that this action involves only

the Vernon, California facility, and evidence with respect to the Ravenswood facility is not

generally relevant. The Court finds the motion should be overruled, without prejudice to

reassertion.

       3.     Motion in Limine to Bar Evidence or Argument Concerning an
       Irrelevant and Uncodified Local Building Department “Policy” Regarding
       Excavation Depth (D.I. 437-5, Ex. 27)

       This motion relates to Pechiney’s alleged efforts to impose liability on Century for

its voluntary costs—including the costs associated with digging out 10 feet of subsurface

                                               8
structures. Century contends that Pechiney has sought to characterize its work as having

been undertaken pursuant to an environmental order or law, and Century argues that it

is undisputed that neither the EPA nor the DTSC mandated excavation of the site down

to a certain depth. In response, Pechiney argues that there is evidence of such a policy

and the determination is a question for the trier of fact.

       The Court finds the motion should be denied. This dispute relates to issues

properly before the Court for resolution. The evidence appears to be relevant to both

remediation obligations and contractual indemnification obligations.

       The Court cannot make a general ruling without knowing the nature of the specific

evidence and the purpose for which it may be offered, matters which will be better known

at trial should some or all of the evidence at issue be presented. Therefore, the Court will

defer on ruling on the motion until such time as specific evidence is presented.

Accordingly, the motion will be denied, without prejudice to reassertion at trial.

       Accordingly,

       IT IS ORDERED that the parties’ motions in limine are granted and denied as set

forth in this order.

        Dated this 9th day of March 2020.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              9
